Citation Nr: 1018276	
Decision Date: 05/17/10    Archive Date: 06/04/10

DOCKET NO.  07-13 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an initial evaluation higher than 30 percent 
for service-connected generalized anxiety disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to January 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The Veteran presented hearing testimony before the 
undersigned Veterans Law Judge at a videoconference hearing 
in April 2008; a transcript is in the claims file.  

This appeal was previously denied by the Board in August 
2008, and the Veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  Subsequently, the 
Veteran through his representative and the Secretary of 
Veterans Affairs submitted a Joint Motion for Remand 
requesting that the Board's decision be vacated and remanded.  
See September 2009 Joint Motion.  In a September 2009 Order, 
the Court granted the motion and remanded the case to the 
Board for further appellate review.  The case now returns to 
the Board following the Court Order.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the September 2009 Joint Motion, the parties indicated 
that the Board's decision lacked adequate reasons or bases 
for denying the Veteran's claim.  The parties said the Board 
had erred in failing to address a July 2005 rating decision 
which noted that the Veteran was declared incompetent for 
handling VA funds, and to consider whether he was entitled to 
a staged rating based on lower GAF scores from 2003 through 
2006.  The parties also stated that the Board should consider 
the Veteran's reported daily panic attacks in light of the 
General Rating Formula for Mental Disorders under Diagnostic 
Code 9400, which provides that a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to several symptoms, 
including panic attacks that occur more than once a week.  
The parties further directed the Board to consider whether 
the Veteran's diagnosed alcohol dependence is secondary to 
his service-connected disability and, if so, noted that the 
Veteran is entitled to have the effects of his alcohol abuse 
rated as part of his generalized anxiety disorder pursuant to 
Allen v. Principi, 237 F. 3d 1368, 1381 (Fed. Cir. 2001).  
The parties remanded the case to the Board for readjudication 
of the claim, and noted that the Board should fully assist 
the Veteran by re-examining the evidence of record and 
seeking any other evidence which might be necessary to 
support its decision.    

The Board notes that the January 2005 VA mental disorders 
examination report is now more than five years old, and the 
most recent VA treatment records are dated in 2006, 
approximately four years ago.  Governing regulations provide 
that VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment as 
well as to provide a medical examination or, obtain a medical 
opinion, when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In addition, the Court has held that an appeal 
from the initial assignment of a disability rating, such as 
in this case, requires consideration of the entire time 
period involved and contemplates staged ratings when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Thus, in light of the foregoing, the Board finds that a 
remand for a more contemporaneous medical examination to 
assess the current nature and extent of symptomatology 
associated with the Veteran's service-connected psychiatric 
disability is warranted in this case.  38 U.S.C.A. § 5103A 
(West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Moreover, the Veteran's VA treatment records from 2006 to the 
present should be obtained and associated with the claims 
folder on remand. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment 
records pertaining to any treatment the 
Veteran received for his psychiatric 
disability from 2006 to the present, and 
associate them with the claims file.  The 
search should include any archived or retired 
records.  If no records are available, please 
make specific note of that fact in the claims 
file and include a memorandum of 
unavailability, which documents all efforts at 
obtaining the evidence, in the record.  As 
outlined in 38 C.F.R. § 3.159(e), all 
procedures regarding notification of the 
inability to obtain records should be 
followed, if appropriate. 

2.  After the action outlined in (1) has been 
accomplished to the extent possible, schedule 
the Veteran for an appropriate medical 
examination to determine the current level of 
severity of his psychiatric disability.  The 
claims file and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report that 
the claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing prior 
to completion of the report.

a.  Based on review of the claims folder and 
examination of the Veteran, the examiner 
should identify what symptoms the Veteran 
has manifested since 2006 that are 
attributable to his service-connected 
psychiatric disability.  All signs and 
symptoms necessary for rating the Veteran's 
psychiatric disability should be reported in 
detail. 

b.  The examiner should conduct a 
detailed mental status examination and 
address his or her findings in the 
context of the Veteran's work history.  
The examiner should assign a Global 
Assessment of Functioning (GAF) score 
for the Veteran's generalized anxiety 
disorder consistent with the American 
Psychiatric Association Diagnostic and 
Statistical Manual of Mental Disorders, 
4th Edition (DSM-IV) and explain the 
significance of the score.  If it is 
not possible to assign a GAF score on 
the basis of the Veteran's service-
connected generalized anxiety disorder 
alone, the examiner should so state.

c.  The examiner should also specifically 
provide an opinion regarding the effect that 
the Veteran's psychiatric disability has on 
his occupational and social functioning.  

d.  The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the Veteran's service-
connected psychiatric disability and any 
non-service-connected psychiatric disorders 
which may be found.  In addition, the 
examiner should determine whether the 
Veteran has an alcohol dependence disorder 
and, if he does, state whether that disorder 
is a part of, or is due to, the result of, 
or aggravated by the service-connected 
generalized anxiety disorder.  If it is 
medically impossible to distinguish among 
symptomatology resulting from the disorders, 
the examiner should so state in the 
examination report.

3.  After any additional notification and/or 
development deemed necessary is undertaken, 
the claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of the 
Case.  An appropriate period of time should be 
allowed for response by the Veteran and his 
representative.  Thereafter, the case should 
be returned to the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

